Title: To George Washington from Janet Dalgleish, 28 February 1783
From: Dalgleish, Janet
To: Washington, George


                        
                            (Copy)
                            Sir
                            Shore of Leith 28th feby 1783
                        
                        He by whose Almighty Nod the Scale of Empire rises or alternate falls has seen meet in the course of his
                            providence and for his own wise purposes to dissever Great Britain and her Colonies—A Heart that wishes well to both
                            dictates this Letter a Heart that sincerely prays that while time itself exists Great Britain and America may be only
                            known by the friend ship they bear to one another.
                        Tho I myself am a perfect Stranger to your Excellency I humbly trust my name is not, the memory of three
                            worthy Brothers whom Heaven called home to himself in the space of Eighteen Months just prior to these Wars, I hope is too
                            dear to the Minds of many worthy Virginians for Years or Wars to obliterate.
                        Dr John at Norfolk or Dr Alexander in Gloster County or my Uncle Dr John Symms for ought I know might attend
                            in your Excellencys family—my Brother Robert who was in the Mercantile line might be your nearest Neighbour.
                        Their fate was very extraordinary soon after my Uncles Death they all three in the space of Eighteen months
                            follow’d him I hope to Heaven—E’er a sword was drawn—their accounts I trust being closed with the Almighty—their last
                            Earthly care was for their Sisters to whom they left all they had but we had just reced two hundred pounds Sterling with
                            some family trinkets when the Courts of Justice closed—thus their property rests in Virginia and I candidly confess the
                            meaning of my presuming to trouble your Excellency with this is to see and recover it—for that purpose I have taken the
                            liberty to inclose Copies of the Accounts we have which all the vouchers we can give as Dr Archd Campbell whom poor John the last that died left in
                            charge was burnt out of Norfolk—whether he saved any of my Brothers papers or indeed is yet in life I cannot say.
                        My Sister Christian was married and left four Daughters for she did not long survive her brothers—Susannah is
                            married to a wealthy Man of course Independent—I myself am left single and alone—for this cause I trouble your Excellency
                            and fully empower you to employ any Man of business you think fit to wind up the affairs.
                        The Brave are ever generous and compassionate nor can it derogate from British Majesty itself to own you—such
                            for your goodness therefore I rest and have only to add that as Heaven has seen meet to make you the founder of the Empire
                            of America—May he preserve you long in it—and may it flourish under your auspicious the Palm Tree and grow up as the Cedar
                            of Lebanon. This is the sincere prayer of your Excellency’s Most Obedient humble Servant
                        
                            (signed) Janet Dalgleish
                        
                     Enclosure
                                                
                            
                                
                                    c.28 February 1783
                                
                            
                            By accounts received from Dr Archibald Campbell from Norfolk in Virginia the following sums appear in
                                his hands belonging to my Brothers

                                
                                    
                                    
                                        By
                                        account 27 June 1774 
                                         belonging to
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        
                                        John Dalgleish Estate 
                                        ⅌ State
                                        £
                                        447. 
                                        6.
                                        10
                                    
                                    
                                        By
                                        Do
                                        belonging to my brother Robert
                                        ⅌ do
                                        
                                        
                                             357.
                                        
                                        
                                             6.
                                        
                                        
                                             11
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        804.
                                        13.
                                        9
                                    
                                    
                                        
                                        
                                        210 Acres Lands
                                        @ 35/
                                        £
                                        367.
                                        10.
                                        
                                    
                                    
                                        
                                        
                                        2 Lotts in Norfolk now worth about
                                        
                                        
                                        
                                             60. 
                                        
                                        
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        427.
                                        10. 
                                        
                                    
                                    
                                        
                                        
                                        From this deduct £168.7 with 3 Years
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        
                                        Interest 5 ⅌ Ct
                                        
                                        
                                        
                                             193.
                                        
                                        
                                             12.
                                        
                                        
                                             6
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        223.
                                        17.
                                        6
                                    
                                    
                                        
                                        
                                        And there is yet due to Roberts Estate
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        
                                        £1100—of which £250 is supposed bad
                                        
                                        
                                        
                                             850. 
                                        
                                        
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        £
                                        1878.
                                        11.
                                        3
                                    
                                                            
                            This is the State from Mr Archibald Campbells Accounts sent me—but do not trouble you with them being
                                too bulky for inclosing in a Letter.
                        (signed) Janet DalgleishCopy
                        
                    